423 F.2d 1194
UNITED STATES of America, Appellee,v.Cubit Milton DIGGS, Appellant.
No. 13767.
United States Court of Appeals, Fourth Circuit.
April 1, 1970.

R. Gordon Scott (court-appointed counsel) on brief for appellant.
Brian P. Gettings, U.S. Atty., and Roger T. Williams, Asst. U.S. Atty., on brief for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit judges.
PER CURIAM.


1
Convicted of uttering a United States Treasurer's check with knowledge that the endorsement thereon was forged (18 U.S.C. 495) and unlawful possession of such check with knowledge that it was stolen (18 U.S.C. 1708), appellant presents as his sole assignment of error the allegedly improper introduction into evidence of a regiscope photograph showing him with the check at the time of cashing it.


2
Appellant does not contend that the photograph is not an accurate representation of the scene it depicts or that the check shown in the photograph was not the same check that he was charged with uttering; he urges that an insufficient predicate was laid for its introduction because the witness who testified concerning the transaction could not positively identify the photograph as having been made in his store due to the blurring of some digits of the regiscope number stamped on the check prior to its being photographed.  This contention is without merit, as the witness was able to so identify the check by reference to other features, most particularly the presence of his store stamp on the reverse side placed there when the check was deposited in the bank.  On consideration of the entire record we find no error and have concluded that the appeal is appropriate for summary disposition.


3
Affirmed.